Citation Nr: 1753299	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  The Board notes that his cousin, J.H., was present as a witness.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to service. 

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally related to service.


CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

In general, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include bilateral hearing loss or tinnitus.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Bilateral Hearing Loss

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2016) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304 (2016); Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

The Veteran asserts that his current bilateral hearing loss disability was incurred during service as a result of noise exposure, while working in his military occupational specialty (MOS) as field wireman.  The Veteran also reported that he was an artillery gun crew member.  His service personnel records show that he was assigned to Battery D, 1st Battalion, 84th Artillery, 9th Infantry Division.  The Veteran received a marksman award.  

With regard to the Veteran's claimed noise exposure in service, the Board finds that his MOS is consistent with his report of the work he performed as a field wireman.  His assignment to an artillery unit provides significant support for his account of having been exposed to acoustic trauma.  In addition, the Board finds that his marksman award is consistent with his report of firing weapons during service.  Consequently, the Board concludes that the Veteran had noise exposure while on active duty.

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service.  Consequently, a VA examination with a medical opinion was obtained.

Preliminarily, the Board notes that an April 2009 VA treatment record indicated normal hearing up to 2,000 Hertz, progressing from moderate to moderately severe at the higher frequencies in the right ear, and within normal limits up to 1,000 Hertz, progressing from mild to severe sensorineural hearing loss at the mid to high frequencies in the left ear.  The VA physician noted that the Veteran was exposed to noise in service, including gunfire, artillery and heavy machinery.  The Veteran denied occupational or recreational noise exposure.  The Veteran complained of constant tinnitus since service.  The VA physician encouraged the Veteran to open a claim for hearing loss and tinnitus at this time.

In April 2010, the Veteran submitted several statements pertaining to his bilateral hearing loss and tinnitus.  In a personal statement, the Veteran stated that the daily exposure to the firing of the eight inch howitzers during combat in Vietnam caused his hearing loss and ringing in his ears.  He stated that he had difficulty understanding conversations carried on around him.  The Veteran's wife stated that she noticed the Veteran had trouble with his hearing and complained of ringing in his ears.  The Veteran's pastor, R.H., submitted a statement, saying that the Veteran had hearing problems.  The Veteran's cousin, J.H., stated that the Veteran had told him about the big guns he was firing in Vietnam.  J.H. opined that this was the cause of the ringing the Veteran had in his ears.  Another family member, M.H., shared that the Veteran explained the ringing in his ears started as a result of firing the big guns in Vietnam.  A friend of the Veteran, P.T., stated that the Veteran told him the ringing in his ears was from firing the big guns during service in Vietnam.  Finally, another friend, J.T, stated that since the Veteran returned from Vietnam he would not say much about his time in service; however, J.T. noticed he had difficulty hearing.  The Veteran told J.T. that the big guns he fired in Vietnam caused ringing in his ears.

In June 2010, the Veteran was afforded a VA examination for his bilateral hearing loss and tinnitus claims.  The Veteran reported noise exposure in service.  The Veteran denied recreational noise exposure.  The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure.  The examiner stated that this was because review of service treatment records demonstrated that the Veteran's hearing was excellent and well within the range of normal.  The examiner said that though the Veteran's combat history certainly would suggest a significant exposure to noise, the audiometric data from service indicated that there was no evidence of hearing loss at any frequency at the time of the Veteran's separation from service.  

In contrast to the June 2010 VA examiner's opinion, in September 2010, the Veteran's private physician opined that he would expect that the significant noise exposure in service contributed a significant degree to the Veteran's current hearing loss disability.  The private physician diagnosed the Veteran with tinnitus, subjective and sensorineural hearing loss not otherwise specified.  He stated that there was a significant history of noise exposure.  

In April 2017, the Veteran testified at a Travel Board hearing regarding his claims.  Specific to his bilateral hearing loss claim, the Veteran stated that he was exposed to a lot of shooting and was assigned to an eight inch Howitzer battery.  He said that he was exposed to loud guns during fire missions, both in training and later in combat situations, which caused pain, tinnitus, and loss of hearing for several hours up to a day after.

After considering all the evidence of record, the Board finds that it is at least in equipoise that the Veteran's current bilateral hearing loss is related to the noise exposure he incurred during his period of active duty.  There is both negative and positive evidence.  Although the VA examiner provided a negative medical opinion, the reliance solely on no evidence of hearing loss shown in service renders the medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  Finally, the private audiologist stated that the Veteran's bilateral hearing loss is consistent with noise exposure and the evidence of record shows noise exposure in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss is related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss is, therefore, granted.

Tinnitus

The Veteran further contends that service connection is warranted for tinnitus. 

First, the Board finds competent evidence that the Veteran currently suffers from tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Here, the Veteran's reports of chronic and ongoing tinnitus are well-documented throughout the record, including in the Veteran's April 2009 VA treatment record, June 2010 VA examination report, September 2010 private audiologist report, and April 2017 hearing transcript.  

Further, the Board finds competent evidence of in-service noise exposure, for those reasons set forth above.  The Veteran indicated at his April 2017 Board hearing that the ringing in his ears has persisted since service.  

Finally, the Board notes that there are again conflicting nexus opinions of record.  The June 2010 VA examiner opined that it is not likely that the Veteran's tinnitus is causally related to service, and cited to the same rationale provided in support of his negative nexus opinion for hearing loss.  In contrast, given the subjective nature of tinnitus, the Veteran's lay statements regarding his in-service onset of his tinnitus are competent and credible to support his claim.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his tinnitus is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current tinnitus is related to his noise exposure during his active duty service.  Service connection for tinnitus is, therefore, granted.


ORDER

1. Entitlement to service connection for bilateral hearing loss is granted.

2. Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


